Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 1 of 12




                EXHIBIT A
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 2 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 3 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 4 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 5 of 12




                EXHIBIT B
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 6 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 7 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 8 of 12




                EXHIBIT C
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 9 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 10 of 12
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 11 of 12




                 EXHIBIT D
Case 1:16-cv-01533-ABJ Document 71-1 Filed 04/15/19 Page 12 of 12
